Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 1 of 11 PageID #: 346




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                             Case No. 3:19-cr-18-RLY-MPB-01

                                                       ORDER ON MOTION FOR
  v.                                                   SENTENCE REDUCTION UNDER
                                                       18 U.S.C. § 3582(c)(1)(A)
  NED PALMER ALBRIGHT                                  (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

 provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

 Commission,

 IT IS ORDERED that the motion is:

 ☒ DENIED.

 ☐ DENIED WITHOUT PREJUDICE.

 ☐ OTHER:

 ☒ FACTORS CONSIDERED: See attached opinion.
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 2 of 11 PageID #: 347




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     EVANSVILLE DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
                                 Plaintiff,             )
                                                        )
                            v.                          )     No. 3:19-cr-00018-RLY-MPB
                                                        )
 NED PALMER ALBRIGHT,                                   ) -01
                                                        )
                                 Defendant.             )

                                                ORDER

           Defendant Ned Palmer Albright, who is represented by retained counsel, filed a motion

 that the Court construes as a motion for compassionate under Section 603 of the First Step Act of

 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkt. 50. The Court understands Mr. Albright

 to be asking the Court to reduce his sentence to time served and release him to supervised release

 with home detention as a condition. Id. For the reasons stated below, Mr. Albright's motion is

 denied.

 I.        Background

           In June 2019, Mr. Albright signed a plea agreement and agreed to plead guilty to two counts

 of possession of sexually explicit material involving minors, in violation of 18 U.S.C. § 2252(a)(4).

 Dkt. 30. In pleading guilty, Mr. Albright stipulated that he possessed visual depictions of minors

 engaging in sexually explicit conduct, including one or more visual depictions involving a

 prepubescent minor or a minor less than twelve years of age. Dkt. 30 at 9. Subject to an exception

 not relevant here, Mr. Albright also agreed "not to . . . seek to modify [his] sentence . . . in any

 proceeding, including but not limited to, an action brought under 18 U.S.C. § 3582 . . . ." Id. at 12.

 In September 2019, the Court accepted the plea agreement, adjudged Mr. Albright guilty, and



                                                    2
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 3 of 11 PageID #: 348




 sentenced him to 24 months of imprisonment and 10 years of supervised release. Dkts. 44, 45.

 Judgment was entered on September 18, 2019. Dkt. 45.

        Mr. Albright is 71 years old. He is currently incarcerated at FCI Ashland. As of December

 16, 2020, the Bureau of Prisons ("BOP") reports that 62 inmates and 23 staff members at FCI

 Ashland have active cases of COVID-19; it also reports that 269 inmates and 18 staff members at

 FCI Ashland have recovered from COVID-19 and that 4 inmates at FCI Ashland have died from

 the virus. https://www.bop.gov/coronavirus/ (last visited Dec. 16, 2019). Mr. Albright has been

 incarcerated since October 24, 2019. Dkt. 52 at 5. The BOP lists his anticipated release date (with

 good-credit time) as June 26, 2021.

        On October 29, 2020, Mr. Albright filed a motion that the Court construed as a motion for

 compassionate release. Dkt. 50. The United States responded on November 9, 2020. Dkt. 52. Mr.

 Albright has not filed a reply, and the time for doing so has passed. Thus, Mr. Albright's motion

 for compassionate release is ripe for review.

 II.    Discussion

        The Court understands Mr. Albright to be seeking a sentence reduction based on

 "extraordinary and compelling reasons" as set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 50.

 Specifically, he contends that his age and medical conditions (including type 2 diabetes and high

 blood pressure) place him at an increased risk of experiencing severe symptoms if he contracts

 COVID-19. Id.

        In response, the United States observes that Mr. Albright waived his right to file a motion

 for sentence modification under § 3582. Dkt. 52 at 4. The United States also argues that Mr.

 Albright has not shown an extraordinary and compelling reason warranting a sentence reduction,




                                                 3
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 4 of 11 PageID #: 349




 that he poses a risk to minor children in the community if released, and that the sentencing factors

 in 18 U.S.C. § 3553(a) do not favor release. Id. at 8–19.

        The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

 upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

 ("BOP") could file a motion for a reduction based on "extraordinary and compelling

 reasons." Now, a defendant is also permitted to file such a motion after exhausting administrative

 remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

 amended version of the statute states:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
        may impose a term of probation or supervised release with or without conditions
        that does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction;
                or

                (ii) the defendant is at least 70 years of age, has served at least 30
                years in prison, pursuant to a sentence imposed under section
                3559(c), for the offense or offenses for which the defendant is
                currently imprisoned, and a determination has been made by the
                Director of the Bureau of Prisons that the defendant is not a danger
                to the safety of any other person or the community, as provided
                under section 3142(g);

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).



                                                  4
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 5 of 11 PageID #: 350




        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of

 the defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

 passage of the First Step Act, the Sentencing Commission promulgated a policy statement

 regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

        Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C.

 § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18

 U.S.C. § 3553(a), "to the extent they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

 identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

 illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

 "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

 decline where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

 caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

 registered partner when the defendant would be the only available caregiver for the spouse or

 registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

 provision for "extraordinary and compelling reason[s] other than, or in combination with, the




                                                  5
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 6 of 11 PageID #: 351




 reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

 of Prisons." Id., Application Note 1(D).

          The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

 the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

 Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

 Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

 prisoners. United States v. Gunn, __ F. 3d __, 2020 WL 6813995, at *2 (7th Cir. Nov. 20,

 2020). And,     in    the   absence   of    an       applicable      policy     statement,    the portion

 of § 3582(c)(1)(A) requiring that a reduction be "consistent with the applicable policy statements

 issued    by   the   Sentencing   Commission" does       not      curtail   a   district   court   judge's

 discretion. Id. Nonetheless, the Commission's analysis in § 1B1.13 can guide a court's discretion

 without being conclusive. Id. As to motions brought under the "catchall" provision in Subsection

 (D), district judges should give the Director of the BOP's analysis substantial weight (if he has

 provided such an analysis), even though those views are not controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

 compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

 § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

 reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

 applicable sentencing factors in § 3553(a) favor granting the motion.




                                                  6
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 7 of 11 PageID #: 352




        A.       Waiver

        Mr. Albright's motion for compassionate release must be denied because, as the United

 States observes, it is barred by the plain terms of his plea agreement. "When the defendant pursuant

 to the plea agreement has knowingly and voluntarily waived his appellate rights, and the terms of

 that waiver are express and unambiguous, we will enforce those terms." United States v. Smith,

 759 F.3d 702, 706 (7th Cir. 2014). The same rule applies to waivers of the right to file a motion

 for sentence reduction. See United States v. Soto-Ozuna, 681 F. App'x 527, 528 (7th Cir. 2017)

 (holding that motion for sentence reduction under 18 U.S.C. § 3582(c)(2) was barred by plea

 waiver agreeing not to "seek to modify his sentence . . . in any type of proceeding."). Plea waivers

 are upheld and enforced with limited exceptions in cases in which (1) "the plea agreement was

 involuntary," (2) "the district court relied on a constitutionally impermissible factor (such as race),"

 (3) "the sentence exceeded the statutory maximum," or (4) the defendant claims ineffective

 assistance of counsel in relation to the negotiation of the plea agreement. Keller v. United States,

 657 F.3d 675, 681 (7th Cir. 2011) (internal quotation marks and quoted authority omitted);

 Gaylord v. United States, 829 F.3d 500, 505 (7th Cir. 2016).

        Here, the express terms of the plea waiver forbid Mr. Albright from doing what he seeks

 to do with his motion for compassionate release—that is, seeking to modify his sentence "in any

 later legal proceeding, including but not limited to, an action brought under U.S.C. § 3582."1 Mr.




 1
   A motion for compassionate release under § 603 of the First Step Act is a motion under 18 U.S.C.
 § 3582(c)(1)(A). In United States v. Sutton, the Seventh Circuit held that the First Step Act and
 not Section 3582(c)(1)(B) is the "vehicle" through which a defendant seeks relief. Sutton, 962 F.3d
 979, 984 (7th Cir. 2020). But that holding is limited to motions seeking relief under § 404(b) of
 the First Step Act. Id. ("Critically, and unlike the other two exceptions to § 3582(c), subsection
 (c)(1)(B) does not even refer to who can move for modification or how." (emphasis added)).
 Regardless, Mr. Albright's plea waiver prohibited him from seeking to modify his sentence in "any
 later legal proceeding," which plainly encompasses his motion for compassionate release.
                                                    7
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 8 of 11 PageID #: 353




 Albright does not contend that his decision to sign the plea agreement was not knowing and

 voluntary, nor does he suggest that he was unaware of his rights under the First Step Act at the

 time he signed his plea agreement. Mr. Albright also does not claim that any of the other reasons

 for invalidating a plea waiver (court reliance on a constitutionally impermissible factor, sentence

 exceeding the statutory maximum, or ineffective assistance of counsel in negotiating the plea

 agreement) apply. The Court acknowledges that Mr. Albright's waiver includes a narrow exception

 for retroactive Sentencing Guideline amendments that would lower the guideline range that

 pertains to Mr. Albright's offenses. However, this exception is not applicable here. Thus, the plain

 terms of Mr. Albright's plea waiver bar his motion.

        In cases where a defendant signed a similar waiver and pleaded guilty before enactment of

 the First Step Act, this Court has consistently found that the defendant did not knowingly and

 voluntarily waive the right to file a compassionate release motion in district court because the right

 to file such a motion did not exist when the defendant agreed to the waiver. See, e.g., United States

 v. Rice, No. 2:15-cr-19- JMS-CMM-10, dkt. 805, at 4–5 (S.D. Ind. Sept. 24, 2020) (denying motion

 to dismiss on basis of plea waiver); United States v. Ayers, No. 1:17-cr-255-TWP-TAB-01, dkt.

 60 at 2–3 (S.D. Ind. Sept. 24, 2020) (same). But this is not such a case because Mr. Albright signed

 his plea waiver in June 2019 – about 6 months after the First Step Act was enacted.

        In his motion, Mr. Albright contends that the COVID-19 pandemic constitutes an

 extraordinary circumstance warranting a sentence reduction. To the extent this contention can be

 read a suggestion that the extraordinary nature of the COVID-19 pandemic invalidates his plea

 waiver, the Court disagrees. There is no generalized rule that "unforeseen events"—such as the

 current pandemic—render a plea waiver invalid. Instead, the Seventh Circuit has enforced plea

 waivers even when significant unforeseen events occur after the plea waiver was signed. For



                                                   8
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 9 of 11 PageID #: 354




 example, in United States v. Bownes, 405 F.3d 634 (7th Cir. 2005), the defendant signed an appeal

 waiver. After he was sentenced, the Supreme Court decided United States v. Booker, 543 U.S. 220

 (2005). The defendant filed a direct appeal and argued that his appeal waiver was not knowing and

 intelligent because he could not have anticipated Booker and Booker effected a "sea change" in the

 law. The Seventh Circuit rejected this argument and enforced the plea waiver, reasoning:

        In a contract (and equally in a plea agreement) one binds oneself to do something
        that someone else wants, in exchange for some benefit to oneself. By binding
        oneself one assumes this risk of future changes in circumstances in light of which
        one's bargain may prove to have been a bad one. That is the risk inherent in all
        contracts; they limit the parties' ability to take advantage of what may happen over
        the period in which the contract is in effect.

 Id. at 636. While COVID-19 has wrought unprecedented circumstances, under the facts presented

 here and the rationale of Bownes, the Court finds that the waiver provision must be enforced. See

 United States v Egebrecht, No. 2:17-cr-00007-JRS-CMM-01, Dkt. 72 (S.D. Ind. June 29, 2020)

 (denying motion for compassionate release because defendant waived right to file motion in plea

 agreement signed in April 2019); United States v. Harris-Harden, No.1:18-cr-211-JPH-TAB-01,

 dkt. 77 (S.D. Ind. Sept. 22, 2020) (denying motion for compassionate release because defendant

 waived right to file motion in plea agreement signed in April 2019); United States v. Barnett, No.

 1:17-cr-158-SEB-TAB-05, dkt. 503 (S.D. Ind. Oct. 6, 2020) (denying motion for compassionate

 release because defendant waived right to file motion in plea agreement signed on Dec. 26, 2018).

        B.      Merits

        Even if Mr. Albright's motion were not barred by his plea waiver, the Court would deny

 the motion on the merits. Section 3582(c)(1)(A)(i) allows the Court to reduce a sentence if it finds

 that "extraordinary and compelling reasons" warrant a sentence reduction," after considering the

 factors set forth in [18 U.S.C. § ] 3553(a) to the extent they are applicable." Even assuming that




                                                  9
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 10 of 11 PageID #: 355




  Mr. Albright's vulnerability to COVID-19 amounts to an extraordinary and compelling reason that

  could warrant a sentence reduction, the sentencing factors in § 3553(a) do not favor release.2

          The undersigned sentenced Mr. Albright a little over a year ago and is fully aware of the

  facts of his case. Mr. Albright possessed more than 300 child pornography images but fewer than

  600 child pornography images, including a video that depicted a prepubescent girl performing oral

  sex on an adult man. Dkt. 41 at 4–6. During the investigation, Mr. Albright admitted that he had

  been downloading child pornography for 15 years and that he used the downloaded materials for

  his sexual gratification. Id. at 5–6. Mr. Albright also admitted that, in the past, he had molested a

  girl on several occasions when she was under 10 years old. Id. at 6. Mr. Albright is clearly sexually

  attracted to children. The Court thus finds that releasing him after he has served a little over a year

  of his sentence would not adequately protect the public from future crimes that Mr. Albright might

  commit. In addition, the sentencing guideline range for Mr. Albright's crimes was 37–46 months.

  Dkt. 52 at 5. His 24-month sentence thus represented a substantial downward departure, and the

  Court concludes that releasing him after just over a year would not adequately reflect the

  seriousness of his crimes, promote respect for the law, or provide just punishment. While the Court

  sympathizes with Mr. Albright's fear of contracting COVID-19 and recognizes that he may be at

  some risk from the virus, the danger he faces from COVID-19 is not enough to tip the balance in

  favor of release in this case. See United States v. Ebbers, No. S402-CR-11443 VEC, 2020 WL


          2
            The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history and
  characteristics of the defendant; (2) the need for the sentence imposed (a) to reflect the seriousness of the
  offense, to promote respect for the law, and to provide just punishment for the offense; (b) to afford adequate
  deterrence to criminal conduct; (c) to protect the public from further crimes of the defendant; and (d) to
  provide the defendant with needed educational or vocational training, medical care, or other correctional
  treatment in the most effective manner; (3) the kinds of sentences available; (4) the kinds of sentence and
  the sentencing range established for the defendant's crimes; (5) any pertinent policy statement issued by the
  Sentencing Commission; (6) the need to avoid unwarranted sentence disparities among defendants with
  similar records who have been found guilty of similar conduct; and (7) the need to provide restitution to
  any victims of the offense. 18 U.S.C. § 3553(a).

                                                        10
Case 3:19-cr-00018-RLY-MPB Document 53 Filed 12/22/20 Page 11 of 11 PageID #: 356




  91399, at *7 (S.D.N.Y. Jan. 8, 2020) (in evaluating motion for compassionate release, the court

  should consider whether the § 3553(a) factors outweigh the "extraordinary and compelling

  reasons" warranting compassionate release, and whether compassionate release would undermine

  the goals of the original sentence).

  III.   Conclusion

         For the reasons stated above, Mr. Albright's motion for compassionate release, dkt. [50], is

  denied.

         IT IS SO ORDERED.



             12/22/2020




  Distribution:

  All Electronically Registered Counsel




                                                 11
